Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim to recover damages while actually engaged in grading and scraping the roadway in building up shoulders on S. B. I. Route No. 31 about two miles west of Mount Sterling, Illinois. On October 5th, 1929, claimant was engaged in removing a steel road drag from the top of a truck loaded with waste pieces or blocks of cement. In so doing a large piece of cement slipped down claimant’s right leg and struck his toe, mashing the same. This piece of cement weighed approximately 100 pounds. The Attorney General comes and defends and admits that if there is any liability it should be in the sum of $98.00. The court feels that this case comes under the Workmen’s Compensation Act and, therefore, recommends that claimant be awarded the sum of $98.00.